Citation Nr: 0725941	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  03-33 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
cervical spine spondylosis with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran reportedly had more than 20 years of active 
service prior to his retirement in February 2001. 
This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision which granted 
service connection for cervical spine spondylosis with 
degenerative disc disease with a non-compensable evaluation.  
In August 2006, the Board increased the veteran's disability 
rating to 10 percent and remanded for further development.    


FINDING OF FACT

The veteran's cervical spine disability has not been 
manifested by moderate limitation of motion, moderate 
intervertebral disc syndrome, forward flexion of the 
cervical spine not greater than 30 degrees, a combined range 
of motion of the cervical spine not greater than 170 
degrees, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour, incapacitating 
episodes, or neurological abnormities. 


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
cervical spine spondylosis with degenerative disc disease are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.6, 4.7, 4.40, 4.45, 4.71a, Diagnostic Criteria 
(DC) 5003, 5237, 5243, 5285, 5286, 5287, 5290, 5293 (2002, 
2003 and 2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in July 2001, March 
2003, and August 2006.  The RO specifically informed the 
veteran of the evidence required to substantiate his claim, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf, and to submit any 
evidence in his possession pertaining to his claim.  He was 
also notified of the type of evidence necessary to establish 
a disability rating and an effective date for the disability 
on appeal as outlined in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Therefore, the Board finds that he was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains medical records and VA examination reports.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
cervical spine disability has been assigned a 10 percent 
rating.  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case.

In considering the veteran's claim for increase, the Board 
notes that the regulations for rating disabilities of the 
spine were twice revised, effective September 23, 2002; and 
effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 
22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  The VA 
General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether application of the 
revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or 
benefits the claimant had prior to enactment of the new rule.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the 
revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

Additionally, the VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg.  33422 (2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

a. Prior rating criteria

The veteran's spine disability includes degenerative disc 
disease and spondylosis.  Degenerative arthritis established 
by X-ray findings is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joints involved.  38 C.F.R. § 4.71a, DC 5003.

Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right  
rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, Plate V.  
(Although this designation of normal range of motion was 
included as part of the revised rating criteria, it is used 
here for guidance purposes).

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the cervical 
spine and 20 percent rating was warranted for moderate 
limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, DC 5290 (2002).  The words "slight," "moderate" 
and "severe" are not defined in the rating schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6.  

The record reflects that a rating in excess of 10 percent is 
not warranted under prior DC 5290.  A January 2003 for VA 
examination purposes report (December 13, 2002 examination) 
noted the veteran's complaints of neck pain.  The examiner 
noted the following range of motion, which was not 
accompanied by complaints of pain:  extension was 40 degrees, 
rotation was 45 to the left and 45 to the right, lateral 
bending was 30 to the left and 30 to the right, and flexion 
was 60 degrees.  Such mobility does not constitute 
"moderate" limitation of motion to warrant a rating in 
excess of a 10 percent evaluation.  

The Board has considered other relevant criteria relating to 
the cervical spine.
Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 10 percent rating when mild and a 20 percent 
rating when it was moderate, with recurrent attacks.  
38 C.F.R. § 4.71a, DC 5293 (2002).  There is no suggestion 
that the veteran has intervertebral disc syndrome productive 
of even mild symptoms and has certainly not produced moderate 
ones.  Since this rating code contemplates limitation of 
motion, a separate rating for limitation of motion would not 
be warranted.  VAOPGCPREC 36-97 (Dec. 12, 1997), 63 Fed. Reg. 
31262 (1998).

A higher rating under the prior rating criteria of DC 5287 
for ankylosis of the cervical spine is likewise not 
warranted.  While an x-ray has shown that the veteran has 
cervical spondylosis at C5/6 and C6/7 levels (September 
2001), the veteran has retained a measurable range of motion 
of the cervical spine (as discussed above).  Therefore, a 
higher rating under DC 5287 is not warranted.  See 38 C.F.R. 
§ 4.71a, DC 5287 (2002).

The Board notes that in this case it has not been contended 
or shown that the veteran has residuals of a fracture of the 
vertebra (DC 5285) or complete bony fixation of the spine (DC 
5286).  38 C.F.R. § 4.71a, DCs 5285, 5286 (2002).  
Accordingly, the diagnostic codes pertaining to these 
disabilities are not applicable in the instant case.

b. Revised rating criteria

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A rating of 20 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  See infra.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (cervical strain) and 5243 (intervertebral disc 
syndrome).  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  The code 
for intervertebral disc syndrome (DC 5243), permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DC's 5237, 
5243 (2005).

As to orthopedic manifestations, under the "General Rating 
Formula for Diseases and Injuries of the Spine," a 20 percent 
rating is available for forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  As indicated above, the 
January 2003 examination report noted flexion was 60 degrees 
and the combined range of motion was greater than 170 degrees 
(extension was 40 degrees, rotation was 45 to the left and 45 
to the right, lateral bending was 30 to the left and 30 to 
the right, and flexion was 60 degrees).  Also, while the 
January 2003 examination report noted chronic neck pain and 
intermittent stiffness, there is no evidence of muscle spasm 
or guarding.  Therefore, a higher rating under this code is 
not warranted.     

As to the "incapacitating episodes" track, an "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  If 
intervertebral disc syndrome is present in more than one 
spinal segment - provided that the effects in each spinal 
segment are clearly distinct - each segment should be 
evaluated based on chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. 
§ 4.71a, DC 5243. 

A 20 percent rating is assigned when the total duration of 
incapacitating episodes is at least two weeks but less than 
four weeks during the previous 12 months.  38 C.F.R. § 4.71a, 
DC 5243.  Here, there is no evidence of incapacitating 
episodes.  Therefore, a higher rating for "incapacitating 
episodes" is not warranted.

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  The December 2002 
examination report noted that there was decreased sensation 
of the right and left deltoid areas, but other sensations, 
muscle strength and deep tendon reflexes were normal.  It was 
concluded that there was no evidence of neurological deficit.  
Accordingly, a separate evaluation for neurological 
abnormalities is not warranted.     

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45 provide 
for consideration of a functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40.

Although the veteran has complained of chronic neck pain and 
he indicates he takes Vioxx, he has displayed significant 
range of motion of the cervical spine without pain (as 
detailed above).  The current 10 percent rating (which 
contemplates limitation of motion) more than adequately 
compensates for any potential functional loss due to pain on 
use or during flare ups, or due to weakness, fatigability, or 
incoordination.  The December 2002 VA examination did not 
detect pain on motion or additional function loss due to 
pain.  Additional compensation under 38 C.F.R. §§ 4.40, 4.45 
is simply not warranted.

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's disability was more than 10 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson, supra.

Finally, there is no evidence that the veteran has been 
hospitalized due to his cervical spine disability or that it 
has prevented him from working.  In any case, the existing 
schedular rating is already based upon the average impairment 
of earning capacity, and is intended to be considered from 
the point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating for 
his disability is not warranted.  38 C.F.R. § 3.321 (b)(1).


ORDER

An initial rating in excess of 10 percent for cervical spine 
spondylosis with degenerative disc disease is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


